Exhibit  10.1

 

Asset Purchase Agreement



          THIS ASSET PURCHASE AGREEMENT is made and entered into as of November
26, 2007 (the "Effective Date") by and between Business.com.VN, Co. Ltd.
("Business.com.vn"), a company existing under the laws of the Country of Vietnam
(referred to as the "Seller") and Business.vn, Inc., a Nevada corporation
("Buyer").



Recitals



     A.     WHEREAS, Seller owns certain assets, including Business.vn (which
together shall be referred to as "the Business");

     B.     Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, the assets as described in Section 1.2 associated with the Business in
consideration of the Purchase Price and on the terms and conditions set forth in
this Agreement (this term and all other capitalized terms used herein having the
respective meanings set forth in this Agreement).



Agreements

     In consideration of the foregoing, the mutual covenants of the parties set
forth in this Agreement, and other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

     1.     Purchase and Sale of Assets.

            1.1     Purchase and Sale. Seller agrees to sell the Purchased
Assets to Buyer, and Buyer agrees to purchase the Purchased Assets from Seller,
in each case for the price and on the terms and conditions set forth in this
Agreement. Upon payment of the Purchase Price as described in Section 2 hereof
and the satisfaction of the other terms of this Agreement, Seller shall sell,
transfer, assign and deliver the Purchased Assets to Buyer on the Closing Date
free and clear of any and all liens, encumbrances, security interests or
obligations, except for Permitted Encumbrances.

            1.2     Purchased Assets. The assets to be sold by the Seller to
Buyer pursuant to this Agreement (the "Purchased Assets") as listed on the
schedules shall be as follows:

                    1.2.1     any rights (including any rights to Intellectual
Property (as defined below) of Seller to the business trade names set forth on
Schedule 1.2(I) and (II), but excluding the associated domain names and uniform
resource locators;

                    1.2.2     any rights of Seller to the trade names, trade
dress, trademarks and service marks used by Business.com.vn as set forth on
Schedule 1.2(III) attached hereto and the goodwill associated therewith;

                    1.2.3     any and all rights under the contracts and
agreements

                    1.2.4     any rights of Seller to software programs,
modules, routines, data, text or graphic files, source or object codes and other
components of the operation of Business.com.vn used in operation such business,
or in the process of being developed, by, or on behalf of, the Seller;

            1.3     Excluded Assets. All assets of the Seller not specifically
included in the Purchased Assets (the "Excluded Assets") shall not be acquired
by Buyer pursuant to this Agreement.

     2.     Purchase Price and Payment.

            2.1     Purchase Price. In exchange for the sale, transfer and
conveyance to Buyer of the Purchased Assets, Buyer shall at the Closing provide
the following consideration to Seller:

                    2.1.1     The sum of Four Hundred Seventy-Seven Thousand Two
Hundred-Fifty Dollars and No Cents ($477,250.00) payable in the form of a
Promissory Note due and payable in full within One Year after Closing, in the
form of Exhibit A to this Agreement (the "Promissory Note"), and;

                    2.1.2     One Million, Three Hundred and Sixty-Three
Thousand and Five Hundred and Seventy-One (1,363,571) restricted shares of
Buyer's common stock, such shares when issued and delivered, constitute valid
and legally issued shares of Buyer's Common Stock, which are fully paid and
nonassessable;

            2.2     Piggyback Registration. Whenever Buyer proposes to register
any of its securities under the Securities Act (other than pursuant to any of
the registration rights listed above, or a registration on Form S-4 or S-8 or
any successor or similar forms) and the registration form to be used may be used
for the registration of Registrable Securities, whether or not for sale for its
own account, Buyer will include in such registration all Registrable Securities
all securities transferred to Seller included in contemplated transaction.

     3.     Pre-Closing Matters.

            3.1     Operation of Purchased Assets. Between the Effective Date
and the Closing Date, Seller shall:

                    3.1.1     Conduct the Business and operate and maintain the
Purchased Assets in the Ordinary Course of Business;

                    3.1.2     Not sell, lease, or otherwise transfer or dispose
of any Purchased Assets, or any interest therein, other than transfers and
dispositions made in the Ordinary Course of Business;

                    3.1.3     Not permit or allow any Purchased Assets to become
subject to any additional Lien (other than Permitted Encumbrances);

                    3.1.4     Maintain the levels of Inventories and supplies in
the Business at customary levels; and

                    3.1.5     Use its Best Efforts to maintain the relations and
goodwill with suppliers, customers, and others having business relationships
with Seller in connection with the Business.

            3.2     Consents.

                    3.2.1     Schedule 3.2.1 to this Agreement sets forth a
complete and accurate list of all Consents to transfer required under (i) all
material Contracts (a) to which Seller is a party and which relate to the
Business or the ownership, use, or operation of the Purchased Assets, or (b) by
which any of the Purchased Assets is bound; and (ii) all material Governmental
Authorizations that are held by Seller and relate to the Business or the
ownership, use or operation of the Purchased Assets. Buyer and the Seller shall
use their respective Best Efforts, each at its own expense, to obtain all such
Consents as soon as practicable after the Effective Date. In the event any such
Consent is not obtained by the Closing Date, Seller agrees to continue to use
its Best Efforts thereafter, in cooperation with Buyer, to obtain such Consent
as soon as practicable.

                    3.2.2     Buyer shall provide all cooperation reasonably
requested by Seller in connection with obtaining the Consents described on
Schedule 3.2.1, including the provision of any information relating to Buyer
that may be requested by the Person from whom any such Consent is required.

            3.3     Notification of Certain Events.

                    3.3.1     By Seller. Between the Effective Date and the
Closing Date, Seller shall give prompt notice to Buyer in the event Seller
becomes aware of (i) any fact or condition that causes or constitutes a Breach
of any representation or warranty of Seller set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Seller in this Agreement, or
(iv) the occurrence of any event that Seller believes will make the satisfaction
of any of the conditions set forth in Section 4 impossible or unlikely. In the
event that any fact or condition of the type described in the foregoing clause
(i) or (ii) would have required any change in any of the Schedules to this
Agreement if such fact or condition had occurred or been known as of the
Effective Date, Seller shall promptly deliver to Buyer a supplement to such
Schedule specifying the necessary change.

                    3.3.2     By Buyer. Between the Effective Date and the
Closing Date, Buyer shall give prompt notice to Seller in the event Buyer
becomes aware of (i) any fact or condition that causes or constitutes a Breach
of any representation or warranty of Buyer set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Buyer in this Agreement, or (iv) the
occurrence of any event that Buyer believes will make the satisfaction of any of
the conditions set forth in Section 4 impossible or unlikely. In the event that
any fact or condition of the type described in the foregoing clause (i) or
(ii) would have required any change in any of the Schedules to this Agreement if
such fact or condition had occurred or been known as of the Effective Date,
Buyer shall promptly deliver to Seller a supplement to such Schedule specifying
the necessary change.

                    3.3.3     No Effect on Remedies. The delivery of a notice or
supplement pursuant to Section 3.3.1 shall have no effect on the remedies of any
party hereunder.

            3.4     Access to Information. Between the Effective Date and the
Closing Date, Seller shall, upon reasonable notice from Buyer, (i) give Buyer
and its representatives access (during normal business hours), in a manner so as
not to interfere with Seller' normal operations and subject to reasonable
restrictions imposed by any such representative, to all key employees and to the
Purchased Assets, including the books and records relating thereto, and
(ii) cause its representatives to make available to Buyer for the purpose of
making copies thereof such financial and operating data and other information
with respect to the Business and the Purchased Assets as Buyer may reasonably
request.

            3.5     Public Announcements. Except as otherwise required by
applicable legal requirements, any public announcement or similar publicity with
respect to this Agreement or this transaction shall be issued, if at all, only
with such contents, at such time and in such manner as the parties may agree. If
a party believes that it is required by applicable legal requirements to make
any such public announcement, it shall first provide to the other party the
content of the proposed announcement, the reasons such announcement is required
to be made, and the time and place that the announcement will be made.

     4.     Conditions to Closing.

            4.1     Seller' Conditions. Seller' obligation to close this
transaction shall be subject to and contingent upon the satisfaction (or waiver
by Seller in writing in its sole discretion) of each of the following
conditions:

                    4.1.1     All representations and warranties of Buyer set
forth in this Agreement and each such representation and warranty shall have
been accurate in all respects as of the Effective Date and shall be accurate in
all respects as of the Closing Date, as if made on the Closing Date.

                    4.1.2     (i) All of the covenants and obligations that
Buyer is obligated to perform or comply with pursuant to this Agreement prior to
or at the Closing and each such covenant and obligation (considered
individually) shall have been performed and complied with in all respects; and
(ii) Buyer shall have made the deliveries of documents required to be made
pursuant to Section 5.2.2.

                    4.1.3     All Consents necessary as required under
Vietnamese law to permit Seller to transfer the Purchased Assets to Buyer as
contemplated by this Agreement shall have been obtained and be in full force and
effect as of the Closing Date.

                    4.1.4     To the extent, if any, that Seller is required to
obtain any Governmental Authorizations that relate to the sale and transfer of
the Business or the Purchased Assets, Seller shall have obtained such
Governmental Authorizations and such Governmental Authorizations shall be in
full force and effect as of the Closing Date or subject to issuance to Seller
upon consummation of this transaction.

                    4.1.5     As of the Closing Date, there shall not be in
effect any legal requirement or any injunction or other order that prohibits the
transfer of any portion of the Purchased Assets by Seller to Buyer.

                    4.1.6     Since the Effective Date, there shall not have
been commenced or threatened against Seller or any related person of Seller any
proceeding (i) seeking damages or other relief in connection with any aspect of
this transaction, or (ii) that could reasonably be expected to have the effect
of preventing or making this transaction illegal.

                    4.1.7     Seller' Board of Directors or comparable corporate
body, if applicable, shall have approved of the transactions contemplated by
this Agreement.

                    4.1.8     To the extent Seller' Board of Directors deems it
necessary and as required under Vietnamese law, Seller' shareholders shall have
approved of the transactions contemplated by this Agreement.

            4.2     Buyer's Conditions. Buyer's obligation to close this
transaction shall be subject to and contingent upon the satisfaction (or waiver
by Buyer in its sole discretion) of each of the following conditions:

                    4.2.1     All representations and warranties of Seller set
forth in this Agreement shall have been accurate as of the Effective Date and
shall be accurate as of the Closing Date, as if made on the Closing Date.

                     4.2.2     (i) All of the covenants and obligations that
Seller is obligated to perform or comply with pursuant to this Agreement prior
to or at the Closing shall have been performed and complied with; and
(ii) Seller shall have made the deliveries of documents required to be made
pursuant to Section 5.2.1; provided, however, that with respect to the covenants
and obligations described in clause (i) of this Section 4.2.2, a failure of the
foregoing condition shall not be deemed to have occurred unless (a) Buyer has
given Seller notice specifying the nature of any Breach of such covenants or
obligations in reasonable detail, and (b) either (y) Seller has failed to cure
such Breach within 10 Business Days after such notice is given, or (z) if such
Breach cannot be cured solely by the payment of money and cannot reasonably be
cured within 10 Business Days despite the exercise of Best Efforts, Seller has
failed to commence curative action within 10 Business Days after such notice is
given or thereafter fails to complete the cure of such Breach as soon as
practicable.

                    4.2.3     To the extent, if any, that Buyer is required to
obtain any Governmental Authorizations that relate to the Business or the
ownership, use, and operation of the Purchased Assets, Buyer shall have obtained
such Governmental Authorizations and such Governmental Authorizations shall be
in full force and effect as of the Closing Date or subject to issuance to Buyer
upon consummation of this transaction.

                    4.2.4     Between the Effective Date and the Closing Date,
there shall have been no damage to or destruction of any of the Purchased Assets
(excluding damage or destruction (a) caused by Buyer or any of its affiliates;
or (ii) that does not have a material adverse effect on the Business).

                    4.2.5     Since the Effective Date, there shall not have
been commenced or threatened against Buyer or any related person of Buyer any
proceeding (i) seeking damages or other relief in connection with, any aspect of
this transaction, or (ii) that could reasonably be expected to have the effect
of preventing or making this transaction illegal.

     5.     Closing.

            5.1     Time and Place of Closing. The Closing shall take place at
the offices of Business.vn, Inc. 9449 Balboa Ave, Suite 103, San Diego, CA
92123, or at such other location as the parties may mutually agree. Subject to
the provisions of Section 8, the Closing shall take place commencing at 10:00
a.m. (pacific standard time) on February 29, 2008, unless Seller, in its sole
discretion, determines that shareholder approval of the transactions
contemplated by this Agreement is necessary or desirable, in which case Closing
shall take place on March 29, 2008 or on such other date as is mutually
acceptable to the parties.

            5.2     Closing Deliveries.

                    5.2.1     At the Closing, Seller shall deliver, or cause to
be delivered, to Buyer:

                              (a)     A Certificate of an authorized officer of
Seller (i) certifying attached resolutions of the board of directors of Seller
authorizing this transaction, and (ii) attesting to the incumbency of the
officers of Seller executing this Agreement and the Seller' closing documents;
and

                              (b)     A Certificate of an authorized officer of
Seller certifying as to the accuracy of the Seller' representations and
warranties under Section 6.1.

                    5.2.2     At the Closing, Buyer as appropriate, shall
deliver, or cause to be delivered, to Seller:

                              (a)     A Certificate of an authorized officer of
Buyer (i) certifying attached resolutions of the boards of directors and
shareholders of Buyer authorizing this transaction, and (ii) attesting to the
incumbency of the officer of Buyer executing this Agreement and the Buyer's
closing documents;

                              (b)     A Certificate of an authorized officer of
the Buyer certifying as to the accuracy of the Buyer's representations and
warranties under Section 6.2;

                              (c)     All Consents necessary to permit Seller to
transfer the Purchased Assets to Buyer;

            5.3     Possession. Buyer shall be entitled to possession of the
Purchased Assets on the Possession Date as set out in Section 10.1.

     6.     Representations and Warranties.

            6.1     Seller' Representations and Warranties. The Seller represent
and warrant to Buyer as follows:

                    6.1.1     Organization and Good Standing. Business.com.vn is
a company, duly formed, validly existing and in good standing under the laws of
Vietnam.

                    6.1.2     Title to Purchased Assets. On the Closing Date,
Seller will transfer and convey to Buyer good and marketable title to the
Purchased Assets, free and clear of all liens, encumbrances, security interests,
judgments, claims or other matters affecting title, other than the Permitted
Encumbrances.

                    6.1.3     Authority; No Conflict.

                              (a)     This Agreement constitutes the legal,
valid, and binding obligation of Seller, enforceable against Seller in
accordance with its terms. Upon its execution and delivery by Seller at the
Closing, the Seller' closing documents will constitute the legal, valid, and
binding obligations of Seller, enforceable against Seller in accordance with its
respective terms. Seller has full power, authority, and capacity to execute and
deliver this Agreement and the Seller' closing documents and to perform its
obligations hereunder and thereunder. Without limiting the generality of the
foregoing, the Board of Directors (or its equivalent body under Vietnamese law)
of Seller has approved this Agreement and the transactions contemplated hereby.

                              (b)     Neither the execution and delivery of this
Agreement, nor the performance of any of Seller' obligations hereunder, nor the
consummation of the transactions contemplated by this Agreement will, directly
or indirectly (with or without notice, lapse of time, or both), (i) contravene,
conflict with or result in a violation of any provision of Seller'
organizational documents or any resolution adopted by the Boards of Directors or
shareholders of Seller; (ii) contravene, conflict with, or result in a violation
of, or give any Governmental Authority or other person the right to challenge
this transaction or to exercise any remedy or obtain any relief under, any legal
requirement or any order to which Seller or any of the Purchased Assets is
subject; (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of any governmental authorization; (iv) contravene,
conflict with, or result in a violation or breach of any provision of, or give
any person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract; or (v) result in the imposition or creation of any lien upon or
with respect to any of the Purchased Assets; except, in the case of clauses (i),
(ii) and (iii) above, for contraventions, conflicts or violations which do not
have a material adverse effect on the ability of the Seller to consummate the
transactions contemplated hereby.

                              (c)     Seller are not and will not be required to
give any notice to, make any filing with, or obtain any material Consent from
any person in connection with the execution and delivery of this Agreement, the
performance of its obligations hereunder, or the consummation of this
transaction, other than the Consents described on Schedule 3.2.1. except, for
Consents, the failure of which to obtain would not have a material adverse
effect on the ability of the Seller to consummate the transactions contemplated
hereby.

                    6.1.4     Books and Records. The Books and Records are
complete and correct in all material respects and have been maintained in
accordance with sound business practices.

                    6.1.5     No Material Adverse Changes. Except as set forth
herein, there have been no material adverse changes to Seller's Business,
operations or financial condition.

                    6.1.6     Possession of Purchased Assets. The Purchased
Assets are assets of Seller as of the Effective Date and are in Seller'
possession as of the Effective Date, and that Seller have all requisite title or
license to convey the Purchased Assets to Buyer as contemplated by the
Agreement.

            6.2     Buyer's Representations and Warranties. Buyer represents and
warrants to Seller as follows:

                    6.2.1     Organization and Good Standing. Buyer is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada.

                    6.2.2     Authority; No Conflict.

                              (a)     This Agreement constitutes the legal,
valid, and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms. Upon their execution and delivery by Buyer at the Closing, the
Buyer's closing documents will constitute the legal, valid, and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Subject to the conditions set forth in Section 4.2, Buyer has
full corporate power, authority, and capacity to execute and deliver this
Agreement and the Buyer's closing documents and to perform its obligations
hereunder and thereunder.

                              (b)     Neither the execution and delivery of this
Agreement, nor the performance of any of Buyer's obligations hereunder, nor the
consummation of this transaction will, directly or indirectly (with or without
notice, lapse of time, or both), (i) contravene, conflict with, or result in a
violation of any provision of Buyer's organizational documents or any resolution
adopted by the Board of Directors or the shareholders of Buyer; or (ii) give any
Person the right to prevent or otherwise interfere with this transaction
pursuant to any legal requirement or order to which Buyer is subject or any
Contract to which Buyer is a party or by which it or any of its assets is bound.

                              (c)     Buyer is not and will not be required to
give any notice to, make any filing with, or obtain any Consent from any Person
in connection with the execution and delivery of this Agreement, the performance
of its obligations hereunder, or the consummation of this transaction.

                    6.2.3     Certain Proceedings. No proceeding is pending or,
to Buyer's knowledge, has been threatened against Buyer that challenges, or
could reasonably be expected to have the effect of preventing, making illegal,
or otherwise materially interfering with, this transaction.

     7.     Additional Covenants.

            7.1     Covenants by Each Party.

                    7.1.1     Cooperation. Each of the parties hereto shall
cooperate with the other parties in every reasonable way in carrying out the
transactions contemplated herein, and in delivering all documents and
instruments deemed reasonably necessary or useful by counsel for each party
hereto.

                    7.1.2     Expenses. Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
costs or expenses.

                    7.1.3     Further Assurances. From time to time after the
Closing, Seller will, at its own expense, execute and deliver, or cause to be
executed and delivered, such documents to Buyer as Buyer may reasonably request
in order more effectively to vest in Buyer good title to the Purchased Assets
and otherwise to consummate the transactions contemplated by this Agreement, and
from time to time after the Closing, Buyer will, at its own expense, execute and
deliver such documents to Seller as Seller may reasonably request in order more
effectively to consummate the assumption of the Assumed Liabilities by Buyer and
otherwise to consummate the transactions contemplated by this Agreement.

            7.2     Retention of and Access to Books and Records. Seller agrees
to retain the Books and Records for a period of five years after the Closing
Date and to make them available to Buyer for the purpose of making copies
thereof at Buyer's expense.

     8.     Termination.

            8.1     Termination Events. This Agreement may, by notice given
prior to or at the Closing (which notice shall specify the grounds for
termination), be terminated:

                    8.1.1     (i) By Seller, if any of the conditions in
Section 4.1 has not been satisfied as of the Closing Date or if satisfaction of
any such condition is or becomes impossible (other than through the failure of
Seller to comply with its obligations under this Agreement) and Seller has not
waived such condition on or before the Closing Date; or (ii) by Buyer, if any of
the conditions in Section 4.2 has not been satisfied as of the Closing Date or
if satisfaction of any such condition is or becomes impossible (other than
through the failure of Buyer to comply with its obligations under this
Agreement) and Buyer has not waived such condition on or before the Closing
Date;

                    8.1.2     By mutual written agreement of Seller and Buyer;
or

                    8.1.3     By either Seller or Buyer if the Closing has not
occurred (other than through the failure of the party seeking to terminate this
Agreement to comply with its obligations under this Agreement) on or before
March 29, 2008.

            8.2     Effect of Termination. Each party's right of termination
under Section 8.1 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination shall not
constitute an election of remedies. If this Agreement is terminated pursuant to
Section 8.1, all further obligations of the parties under this Agreement shall
thereupon terminate, except that Sections 9, 11.2, 11.5 through 11.11 and 11.15
shall survive; provided, however, that if this Agreement is terminated by a
party because of a material Breach of this Agreement by the other party or
because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of the other party's failure
to comply with its obligations under this Agreement, the terminating party's
right to pursue all legal remedies shall survive such termination unimpaired.

     9.     Default; Remedies.

            9.1     Time of Essence. Time is of the essence of the parties'
obligations under this Agreement.

            9.2     Remedies. If either party fails to perform its obligations
under this Agreement, the other party shall be entitled to pursue all remedies
available at law or in equity, including, in the case of a failure to consummate
this transaction following satisfaction (or waiver) of the conditions set forth
in Section 4.1 or 4.2, as applicable, the remedy of specific performance;
provided that except with respect to a failure to close this transaction as
provided herein, a party shall not be in default hereunder unless (i) the
non-Breaching party has given the Breaching party notice specifying the nature
of the Breach in reasonable detail, and (ii) the Breaching party either (a) has
failed to cure such Breach within 10 Business Days after such notice is given,
or (b) if such Breach cannot be cured solely by the payment of money and cannot
reasonably be cured within 10 Business Days despite the exercise of Best
Efforts, has failed to commence curative action within 10 Business Days after
such notice is given or thereafter fails to complete the cure of such Breach as
soon as practicable.

     10.    Definitions and Interpretation.

            10.1    Defined Terms. As used in this Agreement, the following
terms have the respective meanings set forth below:

                    "Agreement" means this Asset Purchase Agreement.

                    "Best Efforts" means the efforts that a prudent Person who
wishes to achieve a result would use in similar circumstances to achieve such
result as expeditiously as reasonably possible.

                    "Books and Records" means all books and records of Seller
that are necessary to conduct of the Business, the ownership, use, and operation
of the Purchased Assets, or the payment or performance of the Assumed
Liabilities, including any such records maintained on computer and all related
computer software.

                    "Breach" means any material inaccuracy in or material breach
of, or any material failure to perform or comply with, any representation,
warranty, covenant, obligation, or other provision of this Agreement or any
document delivered pursuant to this Agreement.

                    "Business" has the meaning set forth in the Recitals.

                    "Business Day" means any day other than a Saturday, Sunday,
or other day on which commercial banks in Seattle, Nevada are authorized or
required by applicable Legal Requirements to be closed.

                    "Buyer" has the meaning set forth in the preamble to this
Agreement.

                    "Buyer's Knowledge" means that any of the officers or
directors of Buyer is actually aware of a particular fact or other matter.

                    "Closing" means the closing of this transaction, at which
the events set forth in Section 5.2 shall occur.

                    "Closing Date" means the date on which the Closing occurs.

                    "Consent" means any approval, consent, ratification, waiver,
or other authorization, including any Governmental Authorization.

                    "Contract" means any agreement, contract, lease, obligation,
promise, or understanding, whether written or oral and whether express or
implied, that is legally binding.

                    "Effective Date" has the meaning set forth in the preamble
to this Agreement.

                    "Excluded Assets" has the meaning set forth in Section 1.3.

                    "Governmental Authority" means any national, federal, state,
provincial, county, municipal, or local government, foreign or domestic, or the
government of any political subdivision of the any of the foregoing, or any
entity, authority, agency, ministry, or other similar body exercising executive,
legislative, judicial, regulatory, or administrative authority or functions of
or pertaining to the government, including any quasi-governmental entity
established to perform any such functions.

                    "Governmental Authorization" means any Consent, license,
permit, waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.

                    "Intellectual Property Rights" shall mean any or all of the
following and all statutory and/or common law rights throughout the world in,
arising out of, or associated therewith: (i) all Patents; (ii) all Trade Secret
rights; (iii) all Copyrights, mask works, and mask work registrations and
applications, and any other rights in works of authorship; (iv) all industrial
designs and any registrations and applications therefor; (v) all Trademarks;
(vi) all rights in databases and data collections (including knowledge
databases, customer lists and customer databases); (vii) all rights in Software;
and (viii) any similar, corresponding or equivalent rights to any of the
foregoing

                    "Legal Requirement" means any federal, state, local,
municipal, foreign, international, multinational, or other administrative Order,
constitution, law, ordinance, principle of common law, regulation, rule,
statute, or treaty.

                    "Lien" means a monetary encumbrance against a Purchased
Asset.

                    "Order" means any award, decision, injunction, judgment,
order, ruling, subpoena, or verdict entered, issued, made, or rendered by any
court, administrative agency, or other Governmental Authority or by any
arbitrator or mediator.

                    "Ordinary Course of Business" means any action taken by a
Person if, and only if, such action is consistent with the past practices of
such Person and is taken in the ordinary course of the normal day-to-day
operations of such Person.

                    "Organizational Documents" means (i) the articles or
certificate of incorporation and the bylaws of a corporation, (ii) the
partnership agreement and any statement of partnership of a general partnership,
(iii) the limited partnership agreement and certificate of limited partnership
of a limited partnership, (iv) any charter, operating agreement, or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person, and (v) any amendment to any of the foregoing.

                    "Permitted Encumbrances" mean those encumbrances incurred in
the ordinary course of business or otherwise in existence as of the Closing
Date.

                    "Person" means an individual, partnership, corporation,
limited liability company, joint stock company, trust, unincorporated
organization or association, joint venture, or other organization, whether or
not a legal entity, or a Governmental Authority.

                    "Possession Date" means 12:01 a.m., on the day following the
Closing Date.

                    "Proceeding" means any action, arbitration, audit, hearing,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority, arbitrator, or mediator.

                    "Purchase Price" has the meaning set forth in Section 2.1.

                    "Purchased Assets" has the meaning set forth in Section 1.2.

                    "Representative" means, with respect to a particular Person,
any director, officer, employee, agent, consultant, advisor, or other
representative of or to such Person, including such Person's attorneys,
accountants, and financial advisors.

                    "Seller" has the meaning set forth in the preamble to this
Agreement.

                    "Seller' Knowledge" means that any of the officers or
directors of Seller is actually aware of a particular fact or other matter.

                    "Tax" means any tax (including any income tax, capital gains
tax, value-added tax, sales tax, excise tax, property tax, gift tax, or estate
tax), levy, assessment, tariff, duty (including any customs duty), deficiency,
or other fee, and any related charge or amount (including any fine, penalty,
interest, or addition to tax), imposed, assessed, or collected by or under the
authority of any Governmental Authority or payable pursuant to any tax-sharing
agreement or other Contract relating to the sharing or payment of any such tax,
levy, assessment, tariff, duty, deficiency, or fee.

            10.2    Construction and Interpretation.

                    10.2.1    The headings or titles of the sections of this
Agreement are intended for ease of reference only and shall have no effect
whatsoever on the construction or interpretation of any provision of this
Agreement. References herein to sections are to sections of this Agreement
unless otherwise specified.

                    10.2.2    Meanings of defined terms used in this Agreement
are equally applicable to singular and plural forms of the defined terms. The
masculine gender shall also include the feminine and neutral genders and vice
versa.

                    10.2.3    As used herein, (i) the term "party" refers to a
party to this Agreement, unless otherwise specified, (ii) the terms "hereof,"
"herein," "hereunder," and similar terms refer to this Agreement as a whole and
not to any particular provision of this Agreement, (iii) the term "this
transaction" refers to the transaction contemplated by this Agreement, (iv) the
term "including" is not limiting and means "including without limitation,"
(v) the term "documents" includes all instruments, documents, agreements,
certificates, indentures, notices, and other writings, however evidenced, and
(vi) the term "property" includes any kind of property or asset, real, personal,
or mixed, tangible or intangible.

                    10.2.4    In the event any period of time specified in this
Agreement ends on a day other than a Business Day, such period shall be extended
to the next following Business Day. In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including," the words "to" and "until" each mean "to but excluding," and the
word "through" means "to and including."

                    10.2.5    This Agreement is the product of arm's length
negotiations among, and has been reviewed by counsel to, the parties and is the
product of all the parties. Accordingly, this Agreement shall not be construed
for or against any party by reason of the authorship or alleged authorship of
any provision hereof.

     11.    Miscellaneous Provisions.

            11.1    Survival of Covenants. Each covenant or agreement of the
parties set forth in this Agreement which by its terms expressly provides for
performance after the Closing Date shall survive the Closing and be fully
enforceable thereafter.

            11.2    Expenses. Except as otherwise provided, each party shall
bear its own expenses incurred in connection with the preparation, execution,
and performance of this Agreement and this transaction, including all fees and
expenses of its own Representatives or any other similar payment in connection
with this transaction.

            11.3    Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and, subject to the
restrictions on assignment set forth herein, their respective successors and
assigns.

            11.4    Assignment. Neither party shall assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party. No assignment of this Agreement shall release the assigning party from
its obligations under this Agreement.

            11.5    Notices. All notices under this Agreement shall be in
writing. Notices may be (i) delivered personally, (ii) transmitted by facsimile,
(iii) delivered by a recognized national overnight delivery service, or
(iv) mailed by certified United States mail, postage prepaid and return receipt
requested. Notices to any party shall be directed to its address set forth
below, or to such other or additional address as any party may specify by notice
to the other party. Any notice delivered in accordance with this Section 11.5
shall be deemed given when actually received or, if earlier, (a) in the case of
any notice transmitted by facsimile, on the date on which the transmitting party
receives confirmation of receipt by facsimile transmission, telephone, or
otherwise, if sent during the recipient's normal business hours or, if not, on
the next Business Day, (b) in the case of any notice delivered by a recognized
national overnight delivery service, on the next Business Day after delivery to
the service or, if different, on the day designated for delivery, or (c) in the
case of any notice mailed by certified U.S. mail, two Business Days after
deposit therein.

 

If to Business.com.vn:

Business.com.VN, Co. Ltd.


Attn:  Bui Thanh Nghi, Director
Quang Trung Sofware City
Hall 5, District 12
Ho Chi Minh City
Vietnam
Tel:  (84.8) 715-5158
Fax:  (84.8) 715-5164        

If to Buyer:

Business.vn, Inc.
Attention:  Sheldon Silverman, CEO
9449 Balboa Ave, Suite 103
San Diego, CA 92123
Tel:  (888) 566-9879
Fax:  (858) 292-9641

            11.6    Waiver. Any party's failure to exercise any right or remedy
under this Agreement, delay in exercising any such right or remedy, or partial
exercise of any such right or remedy shall not constitute a waiver of that or
any other right or remedy hereunder. A waiver of any Breach of any provision of
this Agreement shall not constitute a waiver of any succeeding Breach of such
provision or a waiver of such provision itself. No waiver of any provision of
this Agreement shall be binding on a party unless it is set forth in writing and
signed by such party.

            11.7    Amendment. This Agreement may not be modified or amended
except by the written agreement of the parties.

            11.8    Severability. If any provision of this Agreement is held
invalid, illegal, or unenforceable, then (i) such provision shall be enforceable
to the fullest extent permitted by applicable law, and (ii) the validity and
enforceability of the other provisions of this Agreement shall not be affected
and all such provisions shall remain in full force and effect.

            11.9    Integration. This Agreement, including the Exhibits and
Schedules hereto, contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements with respect thereto. The parties acknowledge and
agree that there are no agreements or representations relating to the subject
matter of this Agreement, either written or oral, express or implied, that are
not set forth in this Agreement, in the Exhibits and Schedules to this
Agreement.

            11.10   Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California (without regard
to the principles thereof relating to conflicts of laws). Exclusive venue shall
be in San Diego County, California.

            11.11   Arbitration. All disputes or claims arising out of or
relating to this Agreement, or the breach hereof, including disputes as to the
validity and/or enforceability of this Agreement or any portion thereof, and any
claims for indemnification under the provisions of this Agreement, shall be
resolved by binding arbitration conducted in San Diego, California. Any
arbitration pursuant to this Section 11.11 shall be conducted, upon the request
of any party, before a single arbitrator selected by the parties or, failing
agreement on the choice of an arbitrator within 30 days of service of written
demand for arbitration, by an arbitrator designated by the Presiding Judge of
the Superior Court for San Diego County, California. The arbitrator shall be a
retired judge or practicing attorney licensed to practice in one or more of the
50 states, with substantial experience in commercial and/or commercial
litigation matters. Such arbitration shall be conducted in accordance with the
laws of the State of Nevada and pursuant to the commercial arbitration rules of
the American Arbitration Association (although not under the auspices of the
American Arbitration Association) and such of the federal rules of civil
procedure as the arbitrator may determine. The arbitration shall be conducted
within 45 days of the selection of the arbitrator and the arbitrator shall
render his or her decision within 20 days after conclusion of the arbitration.
The prevailing party in the arbitration shall be entitled as a part of the
arbitration award to the costs and expenses (including reasonable attorneys'
fees and the fees of the arbitrator) of investigating, preparing, and pursuing
or defending the arbitration claim as such costs and expenses are awarded by the
arbitrator. The duty to arbitrate shall survive a termination or cancellation of
this Agreement and shall be specifically enforceable under applicable federal
law and the prevailing arbitration law of the State of Nevada. The decision of
the arbitrator shall be final and binding upon the parties and enforceable in
any court of competent jurisdiction.

            11.12   Execution. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same agreement.
Each party may rely upon the signature of each other party on this Agreement
that is transmitted by facsimile as constituting a duly authorized, irrevocable,
actual, current delivery of this Agreement with the original ink signature of
the transmitting party.

            11.13   Incorporation of Recitals, Exhibits, and Schedules. The
Recitals to this Agreement and all Exhibits and Schedules to this Agreement are
incorporated herein by this reference.

            11.14   Further Assurances. Each party agrees to execute and deliver
such additional documents and instruments as may reasonably be required to
effect this transaction fully, so long as the terms thereof are consistent with
the terms of this Agreement.

            11.15   No Third Party Beneficiaries. This Agreement is made and
entered into for the sole protection and legal benefit of Seller and Buyer, and,
subject to the restrictions on assignment set forth herein, their respective
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement.

 

[Signature Page Follows]









IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

Seller:

BUSINESS.COM.VN, CO. LTD.



Date:

________________

 









________________________________
By:  Bui Thanh Nghi

Its:  Director

 





 







Buyer:

BUSINESS.VN, INC.



Date:

________________

 









________________________________
By:  Sheldon Silverman
Its:  CEO



 



 

 

Exhibit List

 

Schedule 1.2 - List of Assets
Exhibit A - Promissory Note
Exhibit B - Assignment and Assumption Agreement



 



 

 

SCHEDULE 1.2
(List of Assets)

       Intellectual Property: rights to the following domain names

Hotels.vn



Hotels.com.vn



Hotel.com.vn



HotelVietnam.vn

I.     Trademarks

II.    Software and Contracts

www.hotels.com.vn

and www.hotels.vn web portal
260 Contracts with Vietnamese Hotels
Database of 4,500 Vietnamese Hotels
Hotel Software Booking Engine
Hotel Web Templates



 



 

 

Exhibit "A"

BUSINESS.VN, INC.
100% CONVERTIBLE NOTE




$477,250.00

SAN DIEGO, CALIFORNIA

February 29, 2008



          BUSINESS.VN, INC., a Nevada corporation ("Maker" or the "Company"),
hereby promises to pay to the order of Business.com.VN, Co. Ltd., a company
formed and existing under the laws of Vietnam ("Payee"), or order, at Quang
Trung Software City, 505 Trung Hung Dao , Ho Chi Minh City, Vietnam, or its
assigns ("Holder"), the sum of Four Hundred and Seventy-Seven Thousand Two
Hundred-Fifty Dollars and No Cents ($477,250.00), without interest, on February
28, 2009 (the "Due Date"). In the event not paid by the Due Date, this note
shall thereafter accrue interest at the rate of eight percent (8%) per annum.
All payments due and owning under this 100% Convertible Note ("Note") shall be
subject to the terms and conditions set forth herein.



     1.     Agreement.



          The Note is issued pursuant to that certain Asset Sale & Purchase
Agreement (the "Agreement"), dated November 26, 2007, by and between Maker and
Holder, which is hereby incorporated by reference. Capitalized terms used but
not defined in this Note have the meanings assigned to them in the Agreement.



     2.     Register.



          The Company shall keep at its principal office a register in which the
Company shall provide for the registration of the Holder of the Note or for the
registration of a transfer of the Note to a different Holder.



     3.     Loss Theft, Destruction or Mutilation of the Note.



          Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of the Note and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity bond in such reasonable
amount as the Company may determine (or if such Note is held by the original
Holder, of an unsecured indemnity agreement reasonably satisfactory to the
Company) or, in the case of any such mutilation, upon surrender and cancellation
of such Note, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Note, a new Note of like tenor and unpaid principal
amount and dated as of the date to which interest has been paid on the Note so
lost, stolen, destroyed or mutilated.



     4.     Registered Holder.



          The Company may deem and treat the person in whose name any Note is
registered as the absolute owner and Holder of such Note for the purpose of
receiving payment of the principal of and interest on such Note and for the
purpose of any notices, waivers or consents thereunder, whether or not such Note
shall be overdue, and the Company shall not be affected by notice to the
contrary. Payments with respect to any Note shall be made only to the registered
Holder thereof.



     5.     Surrender of the Note.



          The Company may, as a condition of payment of all or any of the
principal of, and interest on, the Note, or its conversion, require Holder to
present the Note for notation of such payment and, if the Note be paid in full
or converted at the election of Holder as herein provided, require the surrender
hereof.



     6.     Conversion.



          At any time prior to or at the Due Date, at the option of the Holder,
all principal and accrued interest due on this Note (the "Convertible Amount")
may be converted at $0.35 per share (the "Conversion Price"). The Conversion
Price shall be adjusted downward in the event the Company issues common stock
(or securities exercisable for or convertible into or exchangeable for common
stock) at a price below the Conversion Price, to a price equal to such issue
price. The preceding adjustments shall be effective immediately at the time of
the issuance of any security issued (or of any reduction in effective price of
any security) on or before the Due Date. However, this Note shall not be
adjusted in the case of stock splits, recapitalizations and the like.

          If, on or prior to the Due Date, Holder has not elected to convert
this Note, all outstanding principal and accrued and unpaid interest shall
become due and payable.

     7.     Mechanics of Conversion.



          Upon the Company's receipt of written notice of Holder's election to
convert the Note, the principal amount of this Note plus any accrued interest
shall be deemed converted into such number of shares of the Company's Common
Stock as determined pursuant to Section 6, and no further payments shall
thereafter accrue or be owing under the Note. The entire balance due and owing
under the Note must be converted to Common Stock; no partial conversions will be
allowed. Holder shall return this Note to the Company at the address set forth
below, or such other place as the Company may require in writing. Within ten
(10) days after receipt of this Note, the Company shall cause to be issued in
the name of and delivered to Holder at the address set forth above, or to such
other address as to which Holder shall have notified the Company in writing, a
certificate and a warrant evidencing the securities to which Holder is entitled.
No fractional securities will be issued upon conversion of the Note. If on
conversion of the Note a fraction of a security results, the Company shall round
up the total number of securities to be issued to Holder to the nearest whole
number.



     8.     Notice.



          Any notice required or desired to be given under this Agreement shall
be in writing and shall be deemed given when personally delivered, two business
days after deposit with a recognized overnight courier service for next
available business day delivery, or three days after being sent by certified or
registered mail postage prepaid to the addresses set forth below, or such other
address as to which one party may have notified the other in such manner.



     9.     Default.



Upon an Event of Default (as defined in the Agreement) that is not cured within
any applicable cure period set forth in the Agreement, and at the option of
Holder, or Holder's successors or assigns, Holder may (i) accelerate all amounts
due and owing under this Note and demand payment immediately and/or (ii) declare
the right to exercise any and all remedies available to Holder under applicable
law.



     11.    Miscellaneous.



            (a)     Interest hereunder shall be calculated based on eight
percent (8%) per annum calculated using a 360-day year composed of 12 30-day
months, payable in full, unless otherwise converted to common stock in the
Company, at maturity or conversion.



            (b)     The Company agrees that all Conversion Shares at the time of
issuance will be fully paid and non-assessable. Maker shall pay upon demand any
and all expenses, including reasonable attorney fees, incurred or paid by Holder
of this Note without suit or action in attempting to collect funds due under
this Note or in connection with the issuance of the Conversion Shares. In the
event an action is instituted to enforce or interpret any of the terms of this
Note including but not limited to any action or participation by Maker in, or in
connection with, a case or proceeding under the Bankruptcy Code or any successor
statute, the prevailing party shall be entitled to recover all expenses
reasonably incurred at, before and after trial and on appeal or review, whether
or not taxable as costs, including, without limitation, attorney fees, witness
fees (expert and otherwise), deposition costs, copying charges and other
expenses.



            (c)     All parties to this Note hereby waive presentment, dishonor,
notice of dishonor and protest. All parties hereto consent to, and Holder is
hereby expressly authorized to make, without notice, any and all renewals,
extensions, modifications or waivers of the time for or the terms of payment of
any sum or sums due hereunder, or under any documents or instruments relating to
or securing this Note, or of the performance of any covenants, conditions or
agreements hereof or thereof or the taking or release of collateral securing
this Note. Any such action taken by Holder shall not discharge the liability of
any party to this Note.



            (d)     The Company may not prepay the amount due and owing under
this Note.



            (e)     This Note shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of law
principles.



            (f)     All payments due and owing under this Note shall be
delivered to Holder at the address set forth below unless Holder provides the
Company with written notice of a change of such instructions.

          IN WITNESS THERETO, Company has affixed its signature by a duly
authorized officer this 29th day of February, 2008.



 

Business.VN, Inc.

 

 

 

___________________
By:  Sheldon Silverman
Its:  Chief Executive Officer

 

 

 

 

Holder:

 

Business.com.VN, Co. Ltd.
Attn:  Bui Thanh Nghi, Director
Quang Trung Software City
505 Trung Hung Dao
Ho Chi Minh City, Vietnam
Tel:  (84.8) 715-5158
Fax:  (84.8) 715-5164

 

 

 

Maker:

 

Business.VN, Inc.
Attention:  Sheldon Silverman, CEO
9449 Balboa Ave, Suite 103
San Diego, CA 92123
Tel:  (858) 292-9637
Fax:  (858) 292-9641

 



 



 

 

Exhibit B



 

ASSIGNMENT AND ASSUMPTION AGREEMENT

          THIS ASSIGNMENT is made effective as of February 29, 2007 (the
"Effective Date") by and between Business.com.VN, Co. Ltd., Business.com.VN, Co.
Ltd., Quang Trung Software City, 505 Trung Hung Dao, Ho Chi Minh City, Vietnam,
a company existing under the laws of the Country of Vietnam (referred to as the
"Assignor") and Business.VN, Inc., a Nevada corporation doing business at 9449
Balboa Avenue, Suite 103, San Diego, California 92123 ("Assignee").

          

For value received, Assignor assigns to Assignee, to the full extent of its
interest therein, all rights to and under those certain Hotel agreements
("Agreements") set forth in the schedules appearing on Exhibits C and D hereto,
respectively, and any and all other rights and interests arising out of, in
connection with or in relation to the Agreements, without limitation.



          

Assignor and Assignee will use their respective reasonable best efforts to
obtain any consent, approval or amendments required to novate and/or assign the
Agreements, to the extent necessary; provided, however, that Assignee shall not
be obligated to pay any consideration therefor to the third party from whom such
consents, approvals and amendments are requested. In the event and to the extent
that Assignee and Assignor are unable to obtain any such required consent,
approval or amendment, or if any attempted assignment would be ineffective or
would adversely affect the rights of Assignor with respect to any Agreements so
that Assignee would not in fact receive all the rights with respect to such
Agreements, Assignor and Assignee will cooperate (to the extent permitted by law
or the terms of any applicable agreement) in a mutually agreeable arrangement
under which Assignee would, to the extent possible and permissible under any
applicable agreement, obtain the benefits and assume the obligations with
respect to such Agreements in accordance with this agreement, or under which
Assignor would enforce for the benefit of Assignee, with Assignee assuming
Assignor's obligations, any and all rights of Assignor against a third party
thereto with respect to the Agreements.



          

Assignor shall, without further consideration therefor, pay and remit to
Assignee promptly all monies, rights and other considerations received in
respect to Assignee's performance of such obligations from and after the
Effective Date. If and when any such consent shall be obtained or such
Agreements shall otherwise become assignable or able to be novated, Assignor
shall promptly assign and novate all of its rights and obligations thereunder to
Assignee without payment of further consideration and Assignee shall, without
the payment of any further consideration therefor, assume such rights and
obligations and Assignor shall be relieved of any and all liability hereunder.



          

Assignee warrants that there has been no breach of the above-mentioned
Agreements by any of the parties to that Agreement, and that Assignee is in full
compliance with all the terms and conditions of such Agreements, and that there
has been nor prior assignment or encumbrance of all or any part of Assignee's
rights under such Agreements.



          

Assignee authorizes and direct all hotels and internet cafés appearing on
Schedules C and D, respectively, to deliver any warrants, checks, drafts, or
payments to be issued pursuant to such Agreement to Assignee, who is authorized
to receive such warrants, checks, drafts, or payments from and after the
Effective Date.



 

[Signature Page Follows]





 

 

 

Assignor:
BUSINESS.COM.VN, CO. LTD.

________________________________
By:  Bui Thanh Nghi
Its:  Director

 

 

Assignee:
BUSINESS.VN, INC.

_________________________________
By:  Sheldon Silverman
Its:  CEO